         Case 4:21-po-05100-JTJ Document 4 Filed 06/17/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,               PO 21-05100-GF-JTJ

             Plaintiff,                  VIOLATION:
                                         9408340
      vs.                                Location Code: M23F

 SHAWN C. CARLSON,                       ORDER

             Defendant.


      Upon unopposed request of the United States, and for good cause shown, IT

IS ORDERED that the defendant may appear telephonically at his initial

appearance scheduled for June 24, 2021 at 9:00 a.m. (Mountain Time).

Government counsel will provide the defendant’s valid cell phone number to the

Clerk of Court.

      DATED this 17th day of June, 2021.
